Name: Commission Regulation (EEC) No 1757/90 of 27 June 1990 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder as a result of the monetary realignment of 5 January 1990
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6. 90 Official Journal of the European Communities No L 162/21 COMMISSION REGULATION (EEC) No 1757/90 of 27 June 1990 amending Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder as a result of the monetary realignment of 5 January 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for the agri ­ cultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (3), establishes the list of prices and amounts in the dried fodder sector to be divided by the coefficient 1,001712 from 1 May 1990 under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas Article 3 of Regulation (EEC) No 784/90 provides that the resulting reduction should be specified ; Whereas Article 5 (2) of Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder (4), as last amended by Regula ­ tion (EEC) No 2275/89 (5) provides that aid for sun-dried fodder is to be equal to the aid for dehydrated fodder minus an amount fixed taking account of the difference in the production costs of the products concerned ; whereas that amount was last set at ECU 33 in Article 4 of Commission Regulation (EEC) No 1528/78 (6), as last amended by Regulation (EEC) No 2293/89 Q, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 In Article 4 of Regulation (EEC) No 1528/78 , '33 ' is replaced by '32,94'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24 . 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . (3) OJ No L 83 , 30 . 3 . 1990, p. 102. ( «) OJ No L 142, 30 . 5 . 1978, p. 1 . O OJ No L 218 , 28 . 7. 1989, p. 1 . ("J OJ No L 179, 1 . 7 . 1978 , p. 10 . 0 OJ No L 218 , 28 . 7 . 1989 , p. 30 .